Citation Nr: 0318264	
Decision Date: 07/30/03    Archive Date: 08/05/03

DOCKET NO.  02-15 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 11, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 30 percent 
for PTSD prior to April 10, 1997.

3.  Entitlement to an initial rating higher than 70 percent 
for PTSD from April 10, 1997.


REPRESENTATION

Appellant represented by:	Keith Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for PTSD, 
with assignment of a 30 percent disability rating effective 
January 11, 1996, and a 70 percent rating effective April 10, 
1997. 

In July 2003, the Board advanced the veteran's case on the 
docket.

The veteran's claims for higher ratings for PTSD are the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
psychiatric disorder was received on February 24, 1993.

2.  A September 1993 rating decision denied the claim for 
service connection, finding that there was no medical 
evidence showing the veteran had the claimed psychiatric 
disorder.  The veteran was informed of his appeal rights, but 
he did not appeal.

3.  On January 11, 1996, the RO received the veteran's claim 
for service connection for a psychiatric disorder, claimed as 
PTSD. 

4.  The veteran did not file a formal or informal claim for 
disability compensation for PTSD between September 1993 and 
January 1996. 


CONCLUSIONS OF LAW

1.  The September 1993 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104 and 3.160 (2002).

2.  There is no legal entitlement to an effective date 
earlier than January 11, 1996, for the grant of service 
connection for post-traumatic stress disorder (PTSD).  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.156(c), 
3.157, 3.400(b)(2)(i), 3.400(q)(1)(ii), and 3.400(r) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act

The following discussion applies only to the effective date 
claim that is being decided herein.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decision on 
appeal, as well as the statement of the case (SOC), together 
have adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  The requirements of the 
VCAA were expressly set forth in detail in the SOC.  In this 
SOC, the RO cited to 38 C.F.R. § 3.159(b) and (c) and 38 
C.F.R. § 3.159(e) regarding VA's responsibilities with 
respect to identifying and obtaining evidence in support of 
the claim, and the SOC included citation to 38 C.F.R. 
§ 3.159(c)(2)(i) and (ii) and 38 C.F.R. § 3.159(c)(3) 
(specifically, the last sentence - "The claimant must 
provide enough information to identify and locate the 
existing records including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided."), regarding the 
veteran's responsibilities to identify and obtain evidence in 
support of his claim.  The SOC also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Furthermore, it 
appears from the contentions and arguments presented by the 
veteran and his attorney that he is fully aware of the 
relevant law and evidence germane to his effective date claim 
and is aware, as well, of the responsibilities that both he 
and VA share with respect to the development of the claim.  
Therefore, the Board finds that VA's duty to notify has been 
satisfied with regard to the specific set of circumstances of 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to VA's duty to assist the veteran, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.")  There is, by law, no additional relevant 
evidence to be obtained with a claim for an earlier effective 
date involving a grant of service connection when an 
effective date of the date of receipt of the claim has been 
assigned.  As discussed more fully below, the effective date 
of an evaluation and an award of compensation based on an 
original or reopened claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.   Regardless, the veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to this claim.  In response to the 
VCAA notification, neither he nor his attorney referenced 
additional evidence.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on a claim.  As for the 
effective date claim, resolution of that claim turns on the 
Board's application of the relevant law and regulations 
governing effective dates for service connection, see 38 
C.F.R. § 3.400(o), to the evidence already associated with 
the claims file, in particular, the medical records showing 
treatment for the disability in question and the dates claims 
for compensation were received.  In other words, there is no 
medical opinion that would affect adjudication of this claim.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  



II.  Legal Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, including those given 
at a personal hearing in November 1999; military records such 
as service medical records, personnel records, and unit 
records; records from the Social Security Administration; 
reports of VA examinations conducted in 1997 and 2002; and VA 
records for outpatient treatment between 1993 and 2002.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on his behalf 
is extensive and will not be discussed in detail.  Rather, 
the Board will summarize the relevant evidence where 
appropriate. 

The veteran initially filed a claim for service connection 
for PTSD in February 1993.  The claim was denied in a 
September 1993 rating decision because there was no medical 
evidence of record showing the veteran had PTSD.  The veteran 
was notified of the denial and his appellate rights in a 
September 1993 letter.

In January 1996, the veteran asked that his claim for service 
connection for PTSD be reopened.  A March 1996 letter advised 
him of the necessity of submitting new and material evidence 
to reopen the claim, but the claim was not formally 
adjudicated.  In March 1997, the veteran again filed a claim 
for service connection for PTSD.  Ultimately, following 
extensive evidentiary development, an April 2002 rating 
decision granted service connection for PTSD, effective 
January 11, 1996.  The RO noted that the January 1996 claim 
to reopen had not been formally denied and was considered 
pending when the 1997 claim was received.  The veteran was 
assigned a 30 percent disability rating for PTSD from January 
11, 1996, and a 70 percent rating effective from April 10, 
1997 (the date he was hospitalized at a VA facility).


The veteran's attorney claims that an effective date earlier 
than January 11, 1996, is warranted for the grant of service 
connection for PTSD.  First, he argues that the September 
1993 rating decision was "defective" in that the RO did not 
obtain and consider the veteran's VA treatment records.  The 
attorney argues this was a grave procedural error or a 
violation of VA's duty to assist.  Second, the attorney 
argues that VA treatment records dated subsequent to the 
September 1993 denial, but before receipt of the veteran's 
January 1996 claim to reopen, constituted informal claims for 
compensation under 38 C.F.R. § 3.157. 

Although he has not explicitly cited to the case of Hayre, it 
is clear from the attorney's references to "grave procedural 
error" and "failure in VA's duty to assist" that he was 
arguing the applicability of that case to the veteran's 
situation.  Hayre had held that n unappealed rating decision 
can be "non-final" where the RO's failure in the duty to 
assist constituted a grave procedural error.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999).  Hayre has, however, been 
overturned.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).  Although Hayre was valid when the attorney filed his 
arguments in this case, current case law, namely Cook - now 
applies to the veteran's appeal.  See Brewer v. West, 11 Vet. 
App. 228, 231-33 (1998); Tobler v. Derwinski, 2 Vet. App. 8, 
14 (1991).  Therefore, since there is no longer a basis in 
law for the attorney's arguments regarding the "non-
finality" of the September 1993 rating decision, the Board 
will address these contentions no further.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  
38 C.F.R. § 3.400.  

An appeal requires a notice of disagreement on behalf of the 
claimant and a substantive appeal after a statement of the 
case is provided.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
If no notice of disagreement is filed within the time limit 
provided, the determination becomes final.  38 U.S.C.A. 
§ 7105(c).  A finally adjudicated claim is one that has 
become final by the expiration of one year after the date of 
notice of a disallowance.  38 C.F.R. § 3.160(d).  A previous 
determination which is final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a).

The veteran was notified of the September 1993 denial of his 
claim for service connection for PTSD via a September 24, 
1993, letter.  Enclosed with that letter was a copy of his 
appeal rights.  The veteran has not argued that he did not 
receive notification of the September 1993 rating decision, 
and the letter was not returned by the United States Postal 
Service as undeliverable.  The veteran did not file a notice 
of disagreement with that decision.  No correspondence was 
received from him within the appeal period.  Therefore, the 
September 1993 rating decision is final and binding as to 
conclusions based on the evidence on file at the time.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (emphasis 
added).  When there is a final denial of a claim, and new and 
material evidence is received, the effective date of the 
award of compensation is date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (emphasis added).

As noted above, the veteran's claim to reopen was received on 
January 11, 1996, and that is the date as of which the RO has 
granted service connection for PTSD.  This claim was a claim 
to reopen since there was a prior final disallowance of the 
claim, as discussed above.  It is undisputed that the veteran 
did not appeal the prior denial of this claim.  Once that 
prior decision became final, any claim filed thereafter was a 
claim to reopen.

The assigned effective date of January 10, 1996, is the date 
of receipt of the veteran's reopened claim.  There is no 
indication in the file, or any allegation from the veteran, 
that any formal claim was filed between the initial denial in 
September 1993 and the reopened claim in January 1996.  
Therefore, pursuant to 38 C.F.R. § 3.400, he is not entitled 
to an effective date any earlier than January 11, 1996, for 
the grant of service connection for PTSD.  The pertinent 
question is whether an informal claim for service connection 
for PTSD was received by VA prior to January 11, 1996.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny 
communication or action indicating an intent to apply for one 
or more benefits."  38 C.F.R. § 3.155(a).  VA must look to 
all communications from a claimant that may be interpreted as 
applications or claims - formal and informal - for benefits 
and is required to identify and act on informal claims for 
benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  If VA fails to forward an application form to the 
claimant after receipt of an informal claim, then the date of 
the informal claim must be accepted as the date of claim for 
purposes of determining an effective date.  Servello, 3 Vet. 
App. at 200.  

The veteran's attorney argues that 1993 and 1995 VA treatment 
records showing notations of PTSD were sufficient to 
constitute an informal claim.  However, VA records will be 
accepted as an informal claim for benefits once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation disallowed for the reason that 
the service-connected disability is not compensable in 
degree.  38 C.F.R. § 3.157(b) and (b)(1).  In this case, a 
formal claim for compensation for PTSD had not been allowed, 
and the veteran had not been granted service connection for 
this disorder.  See Crawford v. Brown, 5 Vet. App. 33 35-36 
(1993).  Since there had not been a prior allowance or 
disallowance of compensation for PTSD (i.e., service 
connection awarded, but disorder rated as noncompensable), VA 
records could not be accepted as an informal claim under 
38 C.F.R. § 3.157.  See also Servello, 3 Vet. App. at 199 
(38 C.F.R. § 3.157(b) provides that the date of an outpatient 
or hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted) (emphasis added); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (because the 
appellant had not been granted service connection for his 
anxiety disorder, the mere receipt of medical records cannot 
be construed as an informal claim); Kessel v. West, 13 Vet. 
App. 9, 23 (1999) (there has not been a prior allowance or 
disallowance of a claim for service connection for the 
claimed condition, and any examination reports could not be 
accepted as an informal claim).  

Although the veteran may indeed have suffered from PTSD prior 
to January 1996, the effective date for service connection 
based on a reopened claim cannot be the date of receipt of 
any claim which was previously and finally denied.  See, 
e.g., Lalonde, 12 Vet. App. at 382 (holding that "the 
effective date of an award of service connection is not based 
on the date of the earliest medical evidence demonstrating a 
causal connection, but on the date that the application upon 
which service connection was eventually awarded was filed 
with VA.").  The veteran did not submit a claim to reopen at 
any time before he filed the claim on January 11, 1996, which 
was more than one year after his separation from active 
service.  In light of this fact, the Board concludes that an 
effective date earlier than January 11, 1996, is not 
warranted in this case under VA regulations governing 
effective dates for awards based on an original claim for 
service connection or a reopened claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i) and (ii), 
and (r); see also Washington v. Gober, 10 Vet. App. 391, 393 
(1997) ("The fact that the appellant had previously 
submitted claim applications, which had been denied, is not 
relevant to the assignment of an effective date based on a 
current application."); Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997) (holding that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application).


ORDER

Entitlement to an effective date earlier than January 11, 
1996, for the grant of service connection for post-traumatic 
stress disorder (PTSD), is denied.


REMAND

In accordance with the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA), the Board concludes VA has a further duty to assist 
the veteran in developing his claim for a higher rating for 
PTSD.  That is because the record shows there are VA medical 
records outstanding, as well as records from the Social 
Security Administration (SSA).  It is not known whether these 
records would provide the evidence that is missing in this 
case - specifically, whether the criteria for a higher rating 
were met, either before or since April 10, 1997 - but the 
records must be obtained since VA is on notice that they 
exist and they are relevant.

Since the veteran appealed the initial rating assigned for 
his PTSD, consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The effective date of an 
award of increased compensation can be the earliest date as 
of which it was ascertainable that an increase in disability 
has occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  Essentially, this is what the RO did by 
assigning a 70 percent rating effective from April 10, 1997, 
the date the veteran was hospitalized at a VA facility.

In determining the appropriate rating before April 10, 1997, 
it is of particular importance that VA review the medical 
records from that time period.  In this case, VA records for 
outpatient treatment received between January 1996 and 
December 1997 are not of record.  When the RO requested the 
veteran's outpatient records in 1999, it only requested 
records for treatment since January 1998, even though the 
last treatment records in the file were dated in January 
1996.  The January 1999 decision from the Social Security 
Administration indicates that records reviewed included VA 
outpatient treatment records from 1996 to 1997, so it is 
clear additional VA records exist that are not currently in 
the file.  Efforts to obtain any additional relevant VA 
records should be made because these records are considered 
part of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

The veteran has also stated that some of his outpatient 
treatment was received at the VA facility in Brecksville, and 
the decision from the Social Security Administration 
indicates that records reviewed included records from 
Brecksville dated through December 1997.  Also, the 2002 VA 
examination report indicates the veteran was referred to the 
Center for Stress Recovery in August 2000, and it appears 
from the 1997 VA examination report and the veteran's 1999 
testimony that this is the name of the VA unit in 
Brecksville.  Therefore, efforts to obtain these VA records 
should also be made.

The January 1999 decision from the Social Security 
Administration indicates that prior claims for disability 
benefits had been denied and also discusses significant 
medical evidence developed in conjunction with that decision.  
The record does not contain the prior decisions from that 
agency, nor the medical records upon which the 1999 decision 
was based.  Furthermore, the veteran testified in November 
1999 that he had appealed the January 1999 denial of his 
claim for disability benefits, so it is not clear whether any 
records exist that post-date the January 1999 decision.  VA 
is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
Therefore, the RO must obtain these records.

The Board sincerely regrets remanding the veteran's claim, 
especially since he is currently having health problems.  
However, without the records discussed above, it is 
impossible to render a fair decision on his claim.  The Board 
trusts that the evidence will be obtained as expeditiously as 
possible in light of the veteran's medical status.

Accordingly, the case is REMANDED for the following actions:  

1.  Request the veteran's complete 
medical and adjudication records from the 
Social Security Administration.  
Associate all correspondence and any 
records received with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or it is reasonably certain that 
the records do not exist or that further 
efforts to obtain the records would be 
futile.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

2.  Obtain the veteran's complete medical 
records from (a) the VA facility in 
Youngstown, Ohio, for all psychiatric 
outpatient treatment and hospitalization 
between January 1996 and December 1997 
and since March 2002, and (b) the VA 
facility in Brecksville for all 
outpatient treatment received since 1996.  
Continue to request these VA records, 
either until the records are obtained or 
it is reasonably certain that the records 
do not exist or that further efforts to 
obtain the records would be futile.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, thoroughly review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), that 
are specifically germane to the claim on 
appeal.  If "necessary," as defined by 
law, provide the appellant a VA 
examination to determine the current 
severity of his PTSD.  

4.  Then, readjudicate the claim for a 
higher rating for PTSD prior to and since 
April 10, 1997, under both the old and 
new criteria for rating psychiatric 
disorders.  See VAOPGCPREC 3-00 (the 
amended rating criteria, if favorable to 
the claim, can be applied only for 
periods from and after the effective date 
of the regulatory change).  If any such 
action does not resolve this claim, issue 
the veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

